QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Claim 17 and 23 objections. See “Claim Objections” below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2017-064847 filed March 29, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP 2018/011982 filed March 26, 2018.
Response to Arguments
Illston in view of Mino and Hardy
Applicant’s arguments, see Remarks pg. 6 paras. 2-4 and para. spanning pgs. 7-8, filed April 18, 2022, with respect to the rejection of claim 16 over Illston in view of Mino and Hardy have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues the table in rejection misrepresents amended claim 16 reciting 10 to 22% Cr (Remarks pg. 6 para. 2) and that Mino includes 1.5% Ta and 1% Y2O3 (2:44-46), which change the balance of Ni to 49%, resulting in a T1 of 1081.5°C, which is outside the claimed ranges of 1255 to 1350°C, and the basis for the rejection is unclear (Remarks pg. 6 paras. 3-4).
	In the January 18, 2022 Final Rejection the table on page 5 has a T1 calculated with a balance of Ni of 50%, which did not include the 1% Y2O3. In light of applicant’s above argument and upon further consideration of the teachings in Mino as a whole the 1% Y2O3 should be subtracted to calculate the balance of Ni, which results in a Ni of 49% and a T1 outside of the claimed range.
	The applicant persuasively argues Hardy and Mino require different processing temperatures because Hardy discloses heat treatment exceeding 700°C results in a decrease of hardness, Fig. 2, because delta phase forms above 750°C ([0026]), and Mino processes at 1300°C (Remarks para. spanning pgs. 7-8).
Claim Rejoinder
Claim 16 is allowable. The restriction requirement between Groups I, II, III, and IV and between Species I and II, as set forth in the Office action mailed on June 24, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 24, 2021 is partially withdrawn.  Claims 23 and 25, directed to the heat treatment method of claim 16 (claim 23) and a method for manufacturing a Ni-base object that is subject to the heat treatment method of claim 16 (claim 25) are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, claims 26-31, directed to a Ni-base alloy powder (claims 26-30) and an additive manufactured Ni-base alloy object (claim 31) remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Status
Pending
16, 17, 19-31
Rejoined
23, 25
Withdrawn
26-31
Allowable
16, 17, 19-25


Claim Objections
Claims 17 and 24 are objected to because of the following informalities:  
Claim 17 lines 3-5 “the Ni-base alloy contains…Al (%) + 0.5xTi (%) is 1% to 5%, and W (%) + 0.5xMo (%) is 0.5% to 10%” is grammatically incorrect. The term “is” should be replaced with “of”.  
Claim 24 lines 3-5 “wherein one or more M23C6 carbides are precipitated…according to Claim 16” uses passive voice. It should be written with active voice. For example, “wherein carrying out the heat treatment method for an additive manufactured Ni-base alloy object according to Claim 16 to precipitate one or more M23C6 carbides on average at grain boundaries per 10 um of grain boundary length.” 
Appropriate correction is required.
Related Art
Lehockey (US 6,129,795)
	Lehockey teaches a precipitation hardenable Ni-based superalloy (1:12-14) heat treated at 110 to 1300°C for 1 to 8 hours (5:53-58) for nominal alloy compositions (1:40-50, Table 1), where Alloy 939, the closest composition to that claimed has a T1 of 1237.1°C, which is below the claimed T1 minimum of 1255°C.
Mourer (EP 1 195 446)
	Mourer teaches a nickel superalloy ([0001]) with an overlapping composition ([0007], [0013]-[0034]) heat treated at about 2100 to 2225°F (1149 to 1218°C) ([0039]), which is outside of the claimed heat treatment range of T1, which is 1255°C or more, to 1350°C.
Goncharov (US 2021/0130932)
	Goncharov teaches a nickel-based superalloy manufactured by additive manufacturing ([0002]) with a composition that overlaps with that claimed ([0008]) that is annealed at 2300°F (1260°C) for 2 hours ([0028]). Goncharov has a filing date of January 16, 2020 and a foreign priority date of November 1, 2019, which is after applicant’s priority date.
Boswell (US 2018/0161934)
	Boswell teaches additive manufacturing (Fig. 3) of a nickel superalloy that is held at T2, the recovery, stress relief, or recrystallization temperature, which may be within 940 up to 1310°C ([0083]). Bowell is silent to the composition of the nickel superalloy.
Allowable Subject Matter
Claims 16, 17, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination heat treatment of an additively manufactured object made of a Ni-based alloy containing 15 to 25% Co, 10 to 22% Cr, 0 to 3.5% Mo, 0.5 to 10% W, 1.0 to 4.0% Al, 0 to 5.0% Ti, 0 to 4.0% Ta, 0 to 2.0% Nb, 0.03 to 0.2% C, 0.001 to 0.02% B, 0 to 0.1% Zr, and balance Ni at a temperature between T1, which is equal to or higher than 1255°C, and 1350°C, where T1 is calculated by the following formula: T1 = 177*Ni+176*Co+172*Cr+178*Mo+174*W+171*Al+170*Ti+168*Ta+163*Nb+307*C-16259 in combination with the remaining limitations recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735